Citation Nr: 0501514	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-15 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1962 to April 1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2001 rating action that denied service connection 
for skin cancer, to include as a result of exposure to Agent 
Orange.  A Notice of Disagreement (NOD) was received in 
September 2001, and a Statement of the Case (SOC) was issued 
in April 2003.  A Substantive Appeal was received in June 
2003.

In April 2004, the veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.

By rating action of October 2003, the RO granted service 
connection for a post-traumatic stress disorder.  A NOD with 
the effective date of the grant of service connection was 
received in February 2004, and a SOC was issued in June 2004, 
but the veteran did not perfect his appeal with respect to 
that issue by filing a Substantive Appeal.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

Appellate review discloses that the evidence currently of 
record is insufficient to fairly evaluate the claim on 
appeal.  The record reflects a September 1975 diagnosis of 
basal cell carcinoma by F. Mohs, M.D., with a history of the 
onset of nose growths 1 year prior to first treatment in July 
1973; the Board notes that the veteran was discharged from 
service in April 1972.  In September 2001, G. Bernstein, 
M.D., opined that the main cause of the veteran's multiple 
skin cancers was his prolonged exposure to intense tropical 
sunlight during military service, citing service medical 
records showing a severe 2nd-degree sunburn in August 1963.  
During the April 2004 Board hearing, the veteran's 
representative noted that the veteran had not been afforded a 
VA examination with a medical opinion as to any nexus between 
his current skin cancer and military service.  On that 
record, the Board finds that a VA oncological examination 
with a medical nexus opinion is needed to equitably resolve 
the issue on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
oncological examination at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
may result in denial of the claim.  See  38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Appellate review also discloses that the veteran receives 
Social Security Administration (SSA) disability benefits.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi,   3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that, prior to arranging for 
the abovementioned VA examination of the veteran, the RO 
should obtain and associate with the claims file a copy of 
the SSA decision awarding him disability benefits, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities. 

Lastly, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response (of which he was not previously 
notified).  See 38 U.S.C.A § 5103; but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should also 
request the veteran to submit all evidence in his possession.  
After providing the required notice, the RO should obtain any 
additional evidence for which he provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  The RO 
should specifically request that the veteran furnish the full 
names and addresses of, and dates of treatment by, his family 
physician Doctor Lyons (whom he testified treated him for 
skin lesions on the nose in late 1972); a private 
dermatologist in Fort Wayne, Indiana (to whom he testified 
Dr. Lyons referred him for evaluation in early 1973); Fred 
Mohs, M.D., University of Wisconsin Hospital, 600 Highland 
Avenue, E1/209, Madison, Wisconsin 53792-2427 (who he 
testified treated him for skin lesions on the nose in early 
1973); and Doctor Mercer (who Dr. Mohs in 1975 noted 
performed a biopsy of a growth on the veteran's nose in 
August 1975).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should specifically request that the 
veteran furnish the full names and 
addresses of, and dates of treatment by, 
his family physician Doctor Lyons (whom 
he testified treated him for skin lesions 
on the nose in late 1972); a private 
dermatologist in Fort Wayne, Indiana (to 
whom he testified Dr. Lyons referred him 
for evaluation in early 1973); Fred Mohs, 
M.D., University of Wisconsin Hospital, 
600 Highland Avenue, E1/209, Madison, 
Wisconsin 53792-2427 (who he testified 
treated him for skin lesions on the nose 
in early 1973); and Doctor Mercer (who 
Dr. Mohs in 1975 noted performed a biopsy 
of a growth on the veteran's nose in 
August 1975).    

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for him to undergo a VA 
oncology examination at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any current skin 
cancer(a) had its onset in military 
service; or (b) was manifested to a 
compensable degree within 1 year of 
separation from service; or (c) is 
otherwise medically related to active 
military service.  In rendering the 
requested opinion, the doctor should 
review the service medical records, and 
address the significance of Dr. Mohs' 
September 1975 medical report and Dr. 
Bernstein's September 2001 medical 
opinion.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


